Exhibit 16.1 February 25, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated February 25, 2014 and are in agreement with the statements contained in the second and third paragraphs of Item 4.01(a).We have no basis to agree or disagree with other statements of the registrant contained therein. Regarding the registrant's statement concerning the material weakness in internal control over financial reporting, included in the second paragraph of Item 4.01(a) therein, we had considered such matter in determining the nature, timing and extent of procedures performed in our audit of the registrant's 2012 financial statements. /s/ Ernst & Young LLP
